 THE ZIA COMPANY225All employees engaged in the structural, reinforcing, and orna-mentalironworking trade employed by the member contractors of theLincoln Association of Lincoln, Nebraska, but excluding all otheremployees, guards, and all supervisors within the meaning of the Act.[The Board dismissed the petition in Case No. 17-RC-4315.][Text of Direction of Election omitted from publication.]The Zia Company,PetitionerandUnited Brotherhood of Car-penters and Joiners of America, Local Union#1353, AFL-CIOandUnited Slate, Tile and Composition Roofers, Damp& Waterproof Workers Association,Local Union#226, AFL-CIO.'Cases Nos. 33-UA-97 and 28-RM-108. June 2, 1964DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Hearing Officer Fred W.Davis.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.motion seeking a clarification of an uncertified bargaining unit.2In view of the relationship between the issues raised between themotion and the petition, these matters were consolidated for the pur-poses of hearing.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Fanning, and Brown].Upon the'entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.i The caption is hereby amended to include the United Slate,Tile and CompositionRoofers, Damp & Waterproof Workers Association,Local Union#226, AFL-CIO.becausethey presented the representation claim that led to the petition in Case No.28-RAM-108.The Brotherhood of Painters,Decorators and Paperhangers of America, Local Union#869, AFL-CIO, was permitted to intervene in Case No.33-UA-97 on the basis of thebargaining history set forth below,but it disclaimed any interest in Case No. 28-RAI-108.For convenience,the parties are referred to herein as the Employer,the Carpenters, theRoofers,and the Painters, respectively.2 In Case No.33-UA-97 the Carpenters received a certification following a union-shopelection in a unit of journeymen carpenters and apprentices.Solely for convenience thecase number in that proceeding is used for designating the motion in this case.3We find no merit in the Painters'contention that its motion to vacate the order con-solidating the cases involved herein was improperly denied by the Hearing Officer, or thatthe Regional Director erroneously denied its request for special permission to appeal fromthe Hearing Officer's ruling.147 NLRB No. 28.756-236-65-vol. 147--16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of, Section9(c) (1) and Section 2(6) and (7) of the Act, and the Carpenters'motion for clarification cannot be granted, for the following reasons :The Carpenters claims that, based on the bargaining history, itrepresents the employees of a "composite crew" engaged in mainte-nance construction, and seeks clarification of its existing unit to in-clude employees of this crew.The other parties resist this claim,denying the Carpenters' interpretation of the bargaining history andasserting that craft units have been and are in existence.During theEmployer's negotiations with the Carpenters, the Employer and thePainters entered into a contract covering painters and others who arepart of the crew.4 In addition, the Roofers made a claim upon theEmployer to represent the maintenance roofers who are in the com-posite crew.The Employer declined to recognize the Roofers untilthe Board had acted in the entire matter, and filed its petition foran election among "maintenance roofers."The Carpenters opposesthe Roofers' claim, but it desires to appear on the ballot if an electionis ordered in the proposed maintenance roofers unit.The Zia Company performs maintenance work at Los Alamos, NewMexico, under a prime contract with the Atomic Energy Commission.The Employer has separate agreements with the Carpenters and thePainters covering the respective crafts in areas of the Employer'soperations other than the disputed maintenance construction crew.The bargaining history reveals that from 1942 to approximately1949 all maintenance construction work was apparently done by carpenters represented by the Carpenters Union; however, from 1950 to1954 the unions involved in this case asserted their traditional juris-dictional claims to such an extent that the Employer sought to nego-tiate an arrangement to avoid jurisdictional disputes.To this end,in 1954 the Employer and representatives of the Carpenters, thePainters, and the Roofers agreed in writing 5 that a composite crewwould be established to perform maintenance construction work, whichconsisted of carpentry, roofing, painting, linoleum laying, and floorfinishing. In order to increase the efficiency of the Employer's opera-tions in maintenance construction, it was provided that the work as-signments would be made without regard to jurisdictional lines. Inreturn for this agreement it was provided that the employees on thecomposite crew would be paid the highest wage rate received under4The Painters asserts this contract is a bar to the Carpenters'claim.In view of ourdisposition of this case,we do not pass upon this contention.5 From 1954 to 1963,the business agent of the Painters was also the representative ofthe Roofers.Although no separate signature was affixed on behalf of the Roofers, noparty contends that the Roofers did not participate. THE ZIA COMPANY227the craft unit contracts of any of the unions involved, which was thatpaid the Carpenters. It was further agreed that, insofar as possible,the crew would be divided into equal numbers of persons qualifiedasmaintenance carpenters, maintenance roofers, and maintenancepainters.The experience under the composite crew from 1954 to 1963 indicatesthat, in accordance with the agreement, there has been an abandonmentof jurisdictional lines.Even the one-third division of employeesamong members of each union has not been maintained. The Em-ployer treats them as a single group, and they are under common su-pervision.Each employee on the composite crew is able to performthe work of the other employees, and there is complete interchange-ability of jobs.In addition, the employees on the crew have developedcommon employment interests.They are paid on the same wage scale,and they have the same working conditions.However, because of changes in its operations, the Employer is seek-ing to break up the composite crew, and the disputes in these cases re-sulted from this effort on the part of the Employer. It has been de-cided to sell all residences in Los Alamos to private persons.Becauseof this decision the Employer will cease, by the end of this year, toperform any work in the residential sector, although its work in thetechnical sector will continue.In preparation for the sale of theresidential sector, the Employer has been reroofing all homes and, uponcompletion, will cease to do such work.The increased work in repair-ing and replacing roofs has resulted in a heavy influx of seasonal em-ployees qualified as roofers.Nevertheless, some employees on theroofing crew are carpenters.The last agreement covering the composit5.y crew was executed onOctober 14, 1960, to run until July 1, 1963.As a result of a com-promise reached in 1963, the Employer has continued to give effect tothis agreement, utilizing the crew the same as was done in the years be-tween 1954 and 1963, pending the outcome of the representationdispute.The Carpenters' reliance on the above-described operations and bar-gaining history from 1942 to 1949 is misplaced, in view of the lapse oftime and the subsequent events.'Similarly, its apparent contentionthat it has been the sole representative of the composite crew since1954 is without merit.For as set forth previously, the record is clearthat the composite crew was established in 1954 because of the claimsof the three unions, and all three participated in the initial establish-ment of that crew.Further, although the Carpenters' agent actuallynegotiated the contract renewals or modifications covering the crew,each new agreement has been signed by all three unions.Under these8 See,e.g.,National Carbon Company, a Division of Union Carbide and Carbon Corporatson (Edgewater Works),107 NLRB 1486, 1490. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances, we must reject as a ground for clarifying the Car-penters' unit its assertion that the composite crew has historically beenincluded within the unit represented by the Carpenters.Furthermore, it is apparent from the facts recited above that craftlines have not been maintained within the composite crew, and all themembers of that crew regularly perform the same functions and ex-ercise the same skills.Accordingly, we cannot conclude that the em-ployees in this crew exercise the craft skills of, and for that reasonbelong in a single unit with, journeymen carpenters represented bythe Carpenters Union.1Nor, in view of the similar functions andskills of all the crew employees, can we find that the maintenanceroofers which the Roofers has sought to represent constitute an ap-propriate, identifiable unit.'In view of the above, and as no union has asserted a claim to repre-sent the employees in any appropriate unit, we shall dismiss the Car-penters' motion for clarification and the Employer's petition for anelection.[The Boarddismissedthe motion for clarification and the petitionfor an election.]7 See, e.g.,ACF Industries,Incorporated,1.36NLRB 594, 597-598;BZaw-Knox Com-pany,135 NLRB 862, 864.8 See, e.g.,International Minerals1Chemical Corporation (Potash Division),113 NLRB53, 56.Cf.Shell Oil Company,116 NLRB 203.The seasonal influx of temporary employees to perform maintenance roofing work doesnot require a different conclusion.Marks Oxygen Company of AlabamaandUnited Steelworkersof America,AFL-CIO,Petitioner.Case No. 10-11C-5778. June2, 1964DECISION ON REVIEWOn February 17, 1964, the Regional Director for the Tenth Regionissued an amended Decision and Direction of Election in the above-entitled proceeding.'Thereafter, the Employer, in accordance withSection 102.67 of the Board's Rules and Regulations, Series 8, asamended, filed a timely request for review of the Regional Director'samended Decision and Direction of Election on the ground,inter alia,that the Regional Director had erroneously included truckdrivers inthe production and maintenance unit found appropriate herein.ThePetitioner filed a timely statement in opposition to the Employer's re-'In his original Decision and Direction of Election,issued January 24, 1964,the Re-gional Director had excluded truckdrivers from the appropriate unit.Thereafter, uponmotion of the Petitioner which sought their inclusion,the Regional Director reconsideredhis original decision and concluded that the truckdrivers should be included.147 NLRB No. 31.